DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Drawings
The drawings were received on 3/7/22.  These drawings are accepted.

Specification
The amended Specification was received on 3/7/2022 and is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren in US Patent 3322879 in view of McSwain in US Patent 3289787.
Regarding Claim 1, Lindgren teaches a hunting blind comprising: four rigid side panels (such as A) and a rigid roof panel (such as B); each of the four side panels and the roof panel defining peripheral apertures (through which 56 projects, see Fig. 4); and a plurality of pins (56); said side panels and roof panel being arranged such that each of the side panels is connected to two other side panels and the roof panel by two connections; each of said connections being one of the pins extending through one of the apertures in one of the panels and another of the apertures in another of the panels, a floor (“the floor construction” – See Column 2, line 45) operatively connected to the four rigid side panels.


    PNG
    media_image1.png
    577
    559
    media_image1.png
    Greyscale


Lindgren is silent on the use of a tower stand. McSwain teaches a hunting blind including a floor (22) and a tower stand mounted to the floor and having a plurality of generally vertical supports (40) extending below the floor such that stand elevates the floor, side panels, and a roof panel; and a ladder (64) extending downward from the floor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lindgren by adding a tower stand as taught by McSwain in order to better isolate the occupants of the device.
Regarding Claims 4 and 5, Lindgren teaches that the floor defines a plurality of apertures (in 52 through which 56 project); and that the blind further comprises a plurality of bolts (56); each of said bolts extending through a respective one of the apertures in the floor and a respective one of the apertures in one of the four side panels, and a plurality of nuts (see Figs. 2 and 3) engaged with said plurality of bolts.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren, as modified, as applied to claim 1 above, and further in view of Bean in US Patent 4244384. Lindgren is silent on the use of pins with clips. Bean teaches a modular shelter including a fastener (66/68) in the form of a pin, wherein each of the pins defines a respective hole (through which 68 extends); and wherein each of said connections includes a clip (68) extending through a hole in the pin, wherein each of said pins includes a handle (the looped end of 68 on the right in Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lindgren, as modified, by using pin-clip fasteners as taught by Bean in order to provide a quicker and easier to assemble fastening means.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren, as modified, as applied to claim 1 above, and further in view of Robinson et al. in US Patent 8429858. Lindgren, as modified, is silent on the inclusion of a window or a door. Robinson teaches a blind including a plurality of side panels (12), wherein at least one of said side panels includes a door (14) and wherein at least one of said side panels includes a window (42). It would have been obvious to one of ordinary skill in the .
Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren in US Patent 3322879 in view of McSwain in US Patent 3289787 and Bean in US Patent 4244384. 
Regarding Claim 8, Lindgren, through the normal and customary use of the device, teaches a method of assembling a hunting blind comprising: possessing a kit of parts including four rigid side panels (A), a rigid roof panel (B), a plurality of pins (56), wherein each of the four side panels and the roof panel define peripheral apertures (through which 56 projects, see Fig. 4); arranging said side panels and roof panel such that each of the side panels is connected to two other side panels and the roof panel by two connections; forming the connections by extending each of the pins through one of the apertures in one of the panels and another of the apertures in another of the panels; and attaching the four side panels to a floor (“the floor construction” – See Column 2, line 45).
Lindgren is silent on the use of a tower stand. McSwain teaches a hunting blind including a floor (22) and a tower stand (40) elevating the floor and having a ladder (64) extending downward from the floor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lindgren by adding a tower stand as taught by McSwain in order to better isolate the occupants of the device.
Lindgren, as modified, is silent on the use of pins with apertures. Bean teaches a modular shelter including fasteners in the form of pins (66) and clips (68) wherein each of the plurality of pins defines a respective aperture (through which 68 projects) and handle portion (the ring at the lower end of 66, see Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lindgren, as modified, by using pin-clip fasteners as taught by Bean in order to provide a quicker and easier to assemble fastening means.
Regarding Claim 9, Lindgren, as modified, teaches, through the normal and customary use of the device, that forming the connections includes inserting each of the clips into a respective one of the holes after said extending each of the pins through one of the apertures in one of the panels and another of the apertures in another of the panels. 
Regarding Claims 11 and 12, Lindgren, as modified, teaches that said attaching the four panels to a floor includes extending bolts (56) through holes  in each of said side panels and through holes in said floor (in 52 through which 56 project) and engaging nuts (see Figs. 2 and 3) on said bolts.

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Topham teaches a pin-clip fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636